

THE SECURITIES TO WHICH THIS PRIVATE PLACEMENT SUBSCRIPTION AGREEMENT (THIS
"SUBSCRIPTION AGREEMENT") RELATES HAVE BEEN ISSUED IN AN OFFSHORE TRANSACTION TO
PERSONS WHO ARE NOT IN THE UNITED STATES OR U.S. PERSONS (AS DEFINED HEREIN) AND
ARE NOT PURCHASING FOR THE ACCOUNT OR BENEFIT OF U.S. PERSONS PURSUANT TO
REGULATION S UNDER THE UNITED STATES SECURITIES ACT OF 1933, AS AMENDED (THE
"1933 ACT").


NONE OF THE SECURITIES TO WHICH THIS SUBSCRIPTION AGREEMENT RELATES AND NONE OF
THE SECURITIES INTO WHICH SUCH SECURITIES ARE CONVERTIBLE HAVE BEEN REGISTERED
UNDER THE 1933 ACT, OR ANY U.S. STATE SECURITIES LAWS, AND, UNLESS SO
REGISTERED, NONE MAY BE OFFERED, SOLD, PLEDGED OR OTHERWISE TRANSFERRED,
DIRECTLY OR INDIRECTLY, IN THE UNITED STATES OR TO, OR FOR THE ACCOUNT OR
BENEFIT OF, U.S. PERSONS (AS DEFINED HEREIN) EXCEPT IN ACCORDANCE WITH THE
PROVISIONS OF REGULATION S UNDER THE 1933 ACT, PURSUANT TO AN EFFECTIVE
REGISTRATION STATEMENT UNDER THE 1933 ACT, OR PURSUANT TO AN AVAILABLE EXEMPTION
FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION REQUIREMENTS OF THE
1933 ACT AND IN EACH CASE ONLY IN ACCORDANCE WITH APPLICABLE U.S. STATE AND
FOREIGN SECURITIES LAWS.  HEDGING TRANSACTIONS INVOLVING THE SECURITIES AND THE
SECURITIES INTO WHICH THESE SECURITIES ARE CONVERTIBLE MAY NOT BE CONDUCTED
UNLESS IN COMPLIANCE WITH THE 1933 ACT.


BE AT TV, INC.
(the "Issuer")
PRIVATE PLACEMENT SUBSCRIPTION AGREEMENT
(UNITS – NON-US SUBSCRIBERS)
INSTRUCTIONS TO SUBSCRIBER

1. You must complete all the information in the boxes on page 2 and sign where
indicated with an "X", including information with respect to your SIN, SSN, or
other tax identification number.

2. Please forward your fully completed and executed Private Placement
Subscription Agreement by email to the Issuer c/o Clark Wilson LLP, 900 – 885
West Georgia Street, Vancouver, BC, Canada  V6H 3H1 at VHlus@cwilson.com.

3. You may pay by wire transfer to Clark Wilson LLP, legal counsel for the
Issuer, pursuant to the wiring instructions set out in Exhibit A that is on page
14. If the funds are wired or sent to the Issuer's legal counsel, you
irrevocably authorize such legal counsel to immediately deliver the funds to the
Issuer.






--------------------------------------------------------------------------------

- 2 -


BE AT TV, INC.
PRIVATE PLACEMENT SUBSCRIPTION AGREEMENT
The undersigned (the "Subscriber") hereby irrevocably subscribes for and agrees
to purchase from Be At TV, Inc. (the "Issuer") that number of units of the
Issuer (each, a "Unit") set out below at a price of $0.3675 per Unit.  Each Unit
is comprised of one share of common stock in the capital of the Issuer (each, a
"Share") and one transferable share purchase warrant (each, a "Warrant"). Each
Warrant will entitle the holder thereof to acquire one Share (each, a "Warrant
Share") at a price of $0.424 per Warrant Share until 5:00 p.m. (Pacific time) on
the date of expiration of the Warrant, which is three (3) years following the
Closing Date (as defined herein). The Subscriber agrees to be bound by the terms
and conditions set forth in the attached "Terms and Conditions of Subscription
for Units".


Subscriber Information
 

                                                                                                 
 
Units to be Purchased
 
 
 x $0.3675
(Print Name of Subscriber)
 
 (Number of Units)
     
Account Reference (if applicable):  _____________________________
   
X
 
Total Subscription
Price:                                                                                                      
(the "Subscription Amount", plus wire fees if applicable)
(Signature of Subscriber – if the Subscriber is an Individual)
 
X  
   
(Signature of Authorized Signatory – if the Subscriber is not an Individual)
 
                                                                                                 
(Name and Title  of Authorized Signatory – if the Subscriber is not an
Individual)
 
                                                                                                 
(SIN, SSN, or other Tax Identification Number of the Subscriber)
 
                                                                                                 
(Subscriber's Address, including postal or zip code)

                                                                                                
 
                                                                                                 
(Telephone Number)                                                        (Email
Address)
   



Register the Shares and Warrants as set forth below:
 
                                                                                                 
(Name to Appear on Share and Warrant Certificates)
 
                                                                                                 
(Account Reference, if applicable)
 

                                                                                                 
(Address, including postal or zip code)
 
Deliver the Share and Warrant Certificates as follows:

                                                                                                       
(Attention - Name)

                                                                                                       
(Account Reference, if applicable)
 
                                                                                                       
(Street Address, including postal or zip code – no PO Boxes permitted)

                                                                                                       
(Telephone Number)




--------------------------------------------------------------------------------

- 3 -
ACCEPTANCE
The Issuer hereby accepts the Subscription (as defined herein) on the terms and
conditions contained in this private placement subscription agreement (this
"Agreement") as of the 24th day of June, 2015 (the "Closing Date").
BE AT TV, INC.




Per:  /s/ Paul Medley                                      
        Authorized Signatory


Address for Notice:
c/o 8 Ridge Street
North Sydney  2060
Australia

Attention: Paul Medley

Email: paulmedley6@hotmail.com

 

--------------------------------------------------------------------------------

- 4 -


TERMS AND CONDITIONS OF SUBSCRIPTION FOR UNITS

1. Subscription

1.1            On the basis of the representations and warranties, and subject
to the terms and conditions, set forth in this Agreement, the Subscriber hereby
irrevocably subscribes for and agrees to purchase such number of Units as is set
forth on page 2 of this Agreement at a price of $0.3675 per Unit for the
Subscription Amount shown on page 2 of this Agreement, which is tendered
herewith (such subscription and agreement to purchase being the "Subscription"),
and the Issuer agrees to sell the Units to the Subscriber, effective upon the
Issuer's acceptance of this Agreement.
1.2            Each Unit will consist of one Share and one Warrant.  Each
Warrant will entitle the holder thereof to purchase one Warrant Share, as
presently constituted, at an exercise price of $0.424 per Warrant Share until
the date that is three years following the Closing Date.  The Units, Shares,
Warrants and Warrant Shares are referred to herein as the "Securities".
1.3            The Subscriber acknowledges that, in connection with this private
placement offering (the "Offering"), the Issuer may issue up to 6,258,654 Units,
or such lesser or greater number of Units as may be determined by the Issuer in
its sole discretion, to raise gross proceeds of up to $2,300,000, or such lesser
or greater amount as may be determined by the Issuer in its sole discretion.
1.4            All dollar amounts referred to in this Agreement are in lawful
money of the United States of America, unless otherwise indicated.

2. Payment

2.1            The Subscription Amount must accompany this Subscription and will
be paid by wire transfer to: (a) the Issuer, pursuant to instructions to be
provided by the Issuer to the Subscriber on request by the Subscriber, or (b)
Clark Wilson LLP, the Issuer's legal counsel (the "Issuer's Counsel"), pursuant
to the wiring instructions set out in Exhibit A that is on page 14.
The Subscriber irrevocably authorizes the Issuer's Counsel to immediately
deliver the Subscription Amount to the Issuer upon receipt of the Subscription
Amount from the Subscriber, notwithstanding that such delivery may be made by
the Issuer's Counsel to the Issuer prior to the closing of the Offering (the
"Closing"). The Subscriber authorizes the Issuer to treat the Subscription
Amount as an interest free loan until the Closing.
2.2            The Subscriber acknowledges and agrees that this Agreement, the
Subscription Amount and any other documents delivered in connection herewith
will be held by or on behalf of the Issuer.  In the event that this Agreement is
not accepted by the Issuer for whatever reason, which the Issuer expressly
reserves the right to do, the Issuer will return the Subscription Amount
(without interest thereon) to the Subscriber at the address of the Subscriber as
set forth on page 2 of this Agreement, or as otherwise directed by the
Subscriber.

3. Documents Required from Subscriber

3.1            The Subscriber must complete, sign and return to the Issuer the
following documents:

(a) this Agreement; and

(b) such other supporting documentation that the Issuer or the Issuer's Counsel
may request to establish the Subscriber's qualification as a qualified investor,

 

--------------------------------------------------------------------------------

- 5 -
and the Subscriber acknowledges and agrees that the Issuer will not consider the
Subscription for acceptance unless the Subscriber has provided all of such
documents to the Issuer.
3.2            As soon as practicable upon any request by the Issuer, the
Subscriber will complete, sign and return to the Issuer any additional
documents, questionnaires, notices and undertakings as may be required by any
regulatory authorities or applicable laws.
3.3            The Issuer and the Subscriber acknowledge and agree that the
Issuer's Counsel has acted as counsel only to the Issuer and is not protecting
the rights and interests of the Subscriber.  The Subscriber acknowledges and
agrees that the Issuer and the Issuer's Counsel have given the Subscriber the
opportunity to seek, and are hereby recommending that the Subscriber obtain,
independent legal advice with respect to the subject matter of this Agreement
and, further, the Subscriber hereby represents and warrants to the Issuer and
the Issuer's Counsel that the Subscriber has sought independent legal advice or
waives such advice.

4. Conditions and Closing

4.1            The Closing Date will occur on such date as may be determined by
the Issuer in its sole discretion.  The Issuer may, at its discretion, elect to
close the Offering in one or more closings.
4.2            The Closing is conditional upon and subject to:

(a) the Issuer having obtained all necessary approvals and consents, including
regulatory approvals for the Offering; and

(b) the issue and sale of the Securities being exempt from the requirement to
file a prospectus or registration statement, or the Issuer having received such
orders, consents or approvals as may be required to permit such sale without the
requirement to file a registration statement.

4.3            The Subscriber acknowledges that the certificates representing
the Securities will be available for delivery within two business days of the
Closing Date, provided that the Subscriber has satisfied the requirements of
Section 3 hereof and the Issuer has accepted this Agreement.

5. Acknowledgements and Agreements of the Subscriber

5.1            The Subscriber acknowledges and agrees that:

(a) none of the Securities have been or will be registered under the United
States Securities Act of 1933, as amended, (the "1933 Act"), or under any
securities or "blue sky" laws of any state of the United States, and, unless so
registered, may not be offered or sold in the United States or, directly or
indirectly, to any U.S. Person (as defined in Section 6.2), except in accordance
with the provisions of Regulation S under the 1933 Act ("Regulation S"),
pursuant to an effective registration statement under the 1933 Act, or pursuant
to an exemption from, or in a transaction not subject to, the registration
requirements of the 1933 Act, and in each case only in accordance with any other
applicable state, provincial and foreign securities laws;

(b) the Issuer has not undertaken, and will have no obligation, to register any
of the Securities under the 1933 Act or any other applicable securities laws;

--------------------------------------------------------------------------------

- 6 -

(c) the Issuer will refuse to register the transfer of any of the Securities
into the United States, or to, or for the account or benefit of, a U.S. Person
not made pursuant to Regulation S, an effective registration statement under the
1933 Act or pursuant to an available exemption from the registration
requirements of the 1933 Act and in each case in accordance with applicable
state or local securities laws;

(d) the decision to execute this Agreement and to acquire the Securities has not
been based upon any oral or written representation as to fact or otherwise made
by or on behalf of the Issuer and such decision is based entirely upon a review
of any public information which has been filed by the Issuer with the United
States Securities and Exchange Commission (the "SEC") (collectively, the "Public
Record");

(e) the Issuer and others will rely upon the truth and accuracy of the
acknowledgements, representations, warranties, covenants and agreements of the
Subscriber contained in this Agreement, and agrees that if any of such
acknowledgements, representations and agreements are no longer accurate or have
been breached, the Subscriber will promptly notify the Issuer;

(f) there are risks associated with the purchase of the Securities, as more
fully described in the Issuer's periodic disclosure forming part of the Public
Record;

(g) the Subscriber and the Subscriber's advisor(s) have had a reasonable
opportunity to ask questions of, and receive answers from, the Issuer in
connection with the distribution of the Securities hereunder, and to obtain
additional information, to the extent possessed or obtainable without
unreasonable effort or expense, necessary to verify the accuracy of the
information about the Issuer;

(h) a portion of this Offering may be sold pursuant to an agreement between the
Issuer and one or more agents registered in accordance with applicable
securities laws, in which case the Issuer will pay a fee and/or compensation
securities on terms as set out in such agreement;

(i) finder's fees or broker's commissions may be payable by the Issuer to
finders who introduce subscribers to the Issuer;

(j) the books and records of the Issuer were available upon reasonable notice
for inspection, subject to certain confidentiality restrictions, by the
Subscriber during reasonable business hours at its principal place of business,
and all documents, records and books in connection with the distribution of the
Securities hereunder have been made available for inspection by the Subscriber,
its legal counsel and/or its advisor(s);

(k) all of the information which the Subscriber has provided to the Issuer is
correct and complete and if there should be any change in such information prior
to the Closing, the Subscriber will immediately notify the Issuer, in writing,
of the details of any such change;

(l) the Issuer is entitled to rely on the representations and warranties of the
Subscriber contained in this Agreement, and the Subscriber will hold harmless
the Issuer from any loss or damage it or they may suffer as a result of the
Subscriber's failure to correctly complete this Agreement;

--------------------------------------------------------------------------------

- 7 -

(m) the Subscriber has been advised to consult the Subscriber's own legal, tax
and other advisors with respect to the merits and risks of an investment in the
Securities and with respect to applicable resale restrictions, and it is solely
responsible (and the Issuer is not in any way responsible) for compliance with:

(i) any applicable laws of the jurisdiction in which the Subscriber is resident
in connection with the distribution of the Securities hereunder, and

(ii) applicable resale restrictions;

(n) there may be material tax consequences to the Subscriber of an acquisition
or disposition of the Securities and the Issuer gives no opinion and make no
representation with respect to the tax consequences to the Subscriber under
federal, state, provincial, local or foreign tax laws with respect to the
Subscriber's acquisition or disposition of the Securities;

(o) no documents in connection with the issuance of the Securities have been
reviewed by the SEC or any other securities regulators;

(p) neither the SEC nor any other securities commission or similar regulatory
authority in any other jurisdiction has reviewed or passed on the merits of any
of the Securities;

(q) there is no government or other insurance covering any of the Securities;

(r) the Securities are "restricted securities" as such term is defined under
Rule 144 of the 1933 Act and will be subject to a hold period in relation to
offers and sales of the Securities thereunder, which may be an indefinite period
of time, and it agrees that if it decides to offer, sell, pledge or otherwise
transfer, directly or indirectly, any such securities absent such registration,
it will not offer, sell, pledge or otherwise transfer, directly or indirectly,
any of such securities, except:

(i) to the Issuer,

(ii) outside the United States in an "offshore transaction" in compliance with
the requirements of Rule 904 of Regulation S under the 1933 Act, if available,
and in compliance with applicable local laws and regulations;

(iii) in compliance with the exemption from registration under the 1933 Act
provided by Rule 144 thereunder, if available, and in accordance with any
applicable state securities laws, or

(iv) in a transaction that does not require registration under the 1933 Act or
any applicable state securities laws,

(v) and, in the case of subparagraph (iii) or (iv), it has furnished to the
Issuer an opinion of counsel of recognized standing in form and substance
satisfactory to the Issuer to such effect; and

(s) this Agreement is not enforceable by the Subscriber unless it has been
accepted by the Issuer and the Issuer reserves the right to reject this
Subscription for any reason.

--------------------------------------------------------------------------------

- 8 -

6. Representations and Warranties of the Subscriber

6.1            The Subscriber hereby represents and warrants to the Issuer
(which representations and warranties will survive the Closing) that:

(a) the Subscriber is not in, or a resident of, the United States or Canada;

(b) the Subscriber is not in the United States, is not a U.S. Person, is not
purchasing the Securities for the account or benefit of a U.S. Person, did not
receive the offer to buy the Securities while in the United States and it (or
its authorized signatory) was outside of the United States at the time its buy
order was placed and this Agreement was executed;

(c) the Subscriber: (i) has adequate net worth and means of providing for its
current financial needs and possible personal contingences, (ii) has no need for
liquidity in this investment, (iii) has such knowledge and experience in
business matters as to be capable of evaluating the merits and risks of its
prospective investment in the Securities, (iv) is able to bear the economic
risks of an investment in the Securities for an indefinite period of time, and
(v) can afford the complete loss of the Subscription Amount;

(d) the Subscriber has the legal capacity and competence to enter into and
execute this Agreement and to take all actions required pursuant hereto and, if
the Subscriber is a corporate entity, it is duly incorporated and validly
subsisting under the laws of its jurisdiction of incorporation and all necessary
approvals by its directors, shareholders and others have been obtained to
authorize execution and performance of this Agreement on behalf of the
Subscriber;

(e) the entering into of this Agreement and the transactions contemplated hereby
do not result in the violation of any of the terms and provisions of any law
applicable to, or, if applicable, the constating documents of, the Subscriber or
of any agreement, written or oral, to which the Subscriber may be a party or by
which the Subscriber is or may be bound;

(f) the Subscriber has duly executed and delivered this Agreement and it
constitutes a valid and binding agreement of the Subscriber enforceable against
the Subscriber;

(g) the Subscriber has received and carefully read this Agreement;

(h) the Subscriber is aware that an investment in the Issuer is speculative and
involves certain risks, including those risks disclosed in the Public Record and
the possible loss of the entire Subscription Amount;

(i) the Subscriber has made an independent examination and investigation of an
investment in the Securities and the Issuer and agrees that the Issuer will not
be responsible in any way for the Subscriber's decision to invest in the
Securities and the Issuer;

(j) the Subscriber is not an underwriter of, or dealer in, any of the
Securities, nor is the Subscriber participating, pursuant to a contractual
agreement or otherwise, in the distribution of the Securities;

(k) the Subscriber is purchasing the Securities for its own account for
investment purposes only and not for the account of any other person and not for
distribution, assignment or resale to others, and no other person has a direct
or indirect beneficial interest in such Securities, and the Subscriber has not
subdivided its interest in any of the Securities with any other person;

--------------------------------------------------------------------------------

- 9 -

(l) the Subscriber is not aware of any advertisement of any of the Securities
and is not acquiring the Securities as a result of any form of general
solicitation or general advertising, including advertisements, articles, notices
or other communications published in any newspaper, magazine or similar media,
or broadcast over radio or television, or any seminar or meeting whose attendees
have been invited by general solicitation or general advertising;

(m) no person has made to the Subscriber any written or oral representations:

(i) that any person will resell or repurchase any of the Securities,

(ii) that any person will refund the purchase price of any of the Securities, or

(iii) as to the future price or value of any of the Securities

(n) offers and sales of any of the Securities prior to the expiration of the
period specified in Regulation S (such period hereinafter referred to as the
"Distribution Compliance Period") shall only be made in compliance with the safe
harbor provisions set forth in Regulation S, pursuant to the registration
provisions of the 1933 Act or an exemption therefrom, and that all offers and
sales after the Distribution Compliance Period shall be made only in compliance
with the registration provisions of the 1933 Act or an exemption therefrom and
in each case only in accordance with applicable state and provincial securities
laws;

(o) it has not acquired the Securities as a result of, and will not itself
engage in, any "directed selling efforts" (as defined in Regulation S under the
1933 Act) in the United States in respect of any of the Securities which would
include any activities undertaken for the purpose of, or that could reasonably
be expected to have the effect of, conditioning the market in the United States
for the resale of any of the Securities; provided, however, that the Subscriber
may sell or otherwise dispose of any of the Securities pursuant to registration
of any of the Securities pursuant to the 1933 Act and any applicable securities
laws or under an exemption from such registration requirements and as otherwise
provided herein;

(p) hedging transactions involving the Securities may not be conducted unless
such transactions are in compliance with the provisions of the 1933 Act and in
each case only in accordance with applicable securities laws;

(q) the funds representing the Subscription Amount will not represent proceeds
of crime for the purposes of the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act (the "PATRIOT
Act") and the Subscriber acknowledges that the Issuer may in the future be
required by law to disclose the Subscriber's name and other information relating
to this Agreement and the Subscription, on a confidential basis, pursuant to the
PATRIOT Act.  No portion of the Subscription Amount: (i) has been or will be
derived from or related to any activity that is deemed criminal under the laws
of the United States of America, or any other jurisdiction, or (ii) is being
tendered on behalf of a person or entity who has not been identified to or by
the Subscriber, and it shall promptly notify the Issuer if the Subscriber
discovers that any of such representations ceases to be true and provide the
Issuer with appropriate information in connection therewith;

--------------------------------------------------------------------------------

- 10 -

(r) the Subscriber is knowledgeable of, or has been independently advised as to,
the applicable laws of the securities regulators having application in the
jurisdiction in which the Subscriber is resident (the "International
Jurisdiction") which would apply to the offer and sale of the Securities;

(s) the Subscriber is purchasing the Securities pursuant to exemptions from
prospectus or equivalent requirements under applicable laws or, if such is not
applicable, the Subscriber is permitted to purchase the Securities under the
applicable laws of the securities regulators in the International Jurisdiction
without the need to rely on any exemptions;

(t) the applicable laws of the authorities in the International Jurisdiction do
not require the Issuer to make any filings or seek any approvals of any kind
whatsoever from any securities regulator of any kind whatsoever in the
International Jurisdiction in connection with the offer, issue, sale or resale
of any of the Securities;

(u) the purchase of the Securities by the Subscriber does not trigger:

(i) any obligation to prepare and file a prospectus or similar document, or any
other report with respect to such purchase in the International Jurisdiction, or

(ii) any continuous disclosure reporting obligation of the Issuer in the
International Jurisdiction, and

(v) the Subscriber will, if requested by the Issuer, deliver to the Issuer a
certificate or opinion of local counsel from the International Jurisdiction
which will confirm the matters referred to in subparagraphs (s), (t) and (u)
above to the satisfaction of the Issuer, acting reasonably.

6.2            In this Agreement, the term "U.S. Person" will have the meaning
ascribed thereto in Regulation S, and for the purpose of this Agreement
includes, but is not limited to: (a) any person in the United States; (b) any
natural person resident in the United States; (c) any partnership or corporation
organized or incorporated under the laws of the United States; (d) any
partnership or corporation organized outside the United States by a U.S. Person
principally for the purpose of investing in securities not registered under the
1933 Act, unless it is organized or incorporated, and owned, by accredited
investors who are not natural persons, estates or trusts; or (e) any estate or
trust of which any executor or administrator or trustee is a U.S. Person.

7. Representations and Warranties will be Relied Upon by the Issuer

7.1            The Subscriber acknowledges and agrees that the representations
and warranties contained in this Agreement are made by it with the intention
that such representations and warranties may be relied upon by the Issuer and
the Issuer's Counsel in determining the Subscriber's eligibility to purchase the
Securities under applicable laws, or, if applicable, the eligibility of others
on whose behalf the Subscriber is contracting hereunder to purchase the
Securities under applicable laws. The Subscriber further agrees that, by
accepting delivery of the certificates representing any of the Securities, it
will be representing and warranting that the representations and warranties
contained herein are true and correct as at the Closing Date with the same force
and effect as if they had been made by the Subscriber on the Closing Date and
that they will survive the purchase by the Subscriber of the Securities and will
continue in full force and effect notwithstanding any subsequent disposition by
the Subscriber of such Securities.

--------------------------------------------------------------------------------

- 11 -

8. Acknowledgement and Waiver

8.1            The Subscriber has acknowledged that the decision to acquire the
Securities was solely made on the basis of the Public Record.  The Subscriber
hereby waives, to the fullest extent permitted by law, any rights of withdrawal,
rescission or compensation for damages to which the Subscriber might be entitled
in connection with the distribution of any of the Securities.

9. Legending of Shares

9.1            The Subscriber hereby acknowledges that, upon the issuance
thereof, and until such time as the same is no longer required under applicable
securities laws, any certificates representing any of the Securities will bear a
legend in substantially the following form:
"THE SECURITIES REPRESENTED HEREBY HAVE BEEN ISSUED IN AN OFFSHORE TRANSACTION
TO PERSONS WHO ARE NOT IN THE UNITED STATES OR U.S. PERSONS (AS DEFINED HEREIN)
AND ARE NOT PURCHASING FOR THE ACCOUNT OR BENEFIT OF U.S. PERSONS PURSUANT TO
REGULATION S UNDER THE UNITED STATES SECURITIES ACT OF 1933, AS AMENDED (THE
"1933 ACT").
NONE OF THE SECURITIES REPRESENTED HEREBY, AND NONE OF THE SECURITIES INTO WHICH
SUCH SECURITIES ARE CONVERTIBLE, HAVE BEEN REGISTERED UNDER THE 1933 ACT, OR ANY
U.S. STATE SECURITIES LAWS, AND, UNLESS SO REGISTERED, NONE MAY BE OFFERED,
SOLD, PLEDGED OR OTHERWISE TRANSFERRED, DIRECTLY OR INDIRECTLY, IN THE UNITED
STATES OR TO, OR FOR THE ACCOUNT OR BENEFIT OF, U.S. PERSONS (AS DEFINED HEREIN)
EXCEPT IN ACCORDANCE WITH THE PROVISIONS OF REGULATION S UNDER THE 1933 ACT,
PURSUANT TO AN EFFECTIVE REGISTRATION STATEMENT UNDER THE 1933 ACT, OR PURSUANT
TO AN AVAILABLE EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE
REGISTRATION REQUIREMENTS OF THE 1933 ACT AND IN EACH CASE ONLY IN ACCORDANCE
WITH APPLICABLE U.S. STATE AND FOREIGN SECURITIES LAWS.  HEDGING TRANSACTIONS
INVOLVING THE SECURITIES AND THE SECURITIES INTO WHICH THESE SECURITIES ARE
CONVERTIBLE MAY NOT BE CONDUCTED UNLESS IN COMPLIANCE WITH THE 1933 ACT."
9.2            The Subscriber hereby acknowledges and agrees to the Issuer
making a notation on its records or giving instructions to the registrar and
transfer agent of the Issuer in order to implement the restrictions on transfer
set forth and described in this Agreement.

10. Collection of Personal Information

10.1            The Subscriber acknowledges and consents to the fact that the
Issuer is collecting the Subscriber's personal information for the purpose of
fulfilling this Agreement and completing the Offering.  The Subscriber
acknowledges that its personal information (and, if applicable, the personal
information of those on whose behalf the Subscriber is contracting hereunder)
may be included in record books in connection with the Offering and may be
disclosed by the Issuer to: (a) stock exchanges or securities regulatory
authorities, (b) the Issuer's registrar and transfer agent, (c) the Internal
Revenue Agency or any other tax authorities, and (d) any of the other parties
involved in the Offering, including the Issuer's Counsel. By executing this
Agreement, the Subscriber is deemed to be consenting to the foregoing
collection, use and disclosure of the Subscriber's personal information (and, if
applicable, the personal information of those on whose behalf the Subscriber is
contracting hereunder) for the foregoing purposes and to the retention of such
personal information for as long as permitted or required by applicable laws. 
Notwithstanding that the Subscriber may be purchasing the Securities as agent on
behalf of an undisclosed principal, the Subscriber agrees to provide, on
request, particulars as to the nature and identity of such undisclosed
principal, and any interest that such undisclosed principal has in the Issuer,
all as may be required by the Issuer in order to comply with the foregoing.

--------------------------------------------------------------------------------

- 12 -
Furthermore, the Subscriber is hereby notified that:

(a) the Issuer may deliver to any securities commission having jurisdiction over
the Issuer, the Subscriber or this Subscription, including the SEC and/or any
state, provincial, federal or other securities commissions (collectively, the
"Commissions"), certain personal information pertaining to the Subscriber,
including the Subscriber's full name, residential address and telephone number,
information with respect to other securities of the Issuer owned by the
Subscriber, the total Subscription Amount paid for the Securities, and the
prospectus or registration exemption relied on by the Issuer and the date of
distribution of the Securities;

(b) such information is being collected indirectly by the Commissions under the
authority granted to them in applicable securities laws; and

(c) such information is being collected for the purposes of the administration
and enforcement of applicable securities laws.

11. Costs

11.1            The Subscriber acknowledges and agrees that all costs and
expenses incurred by the Subscriber (including any fees and disbursements of any
special counsel retained by the Subscriber) relating to the purchase of the
Securities will be borne by the Subscriber.

12. Governing Law

12.1            This Agreement is governed by the laws of the State of Nevada
and the federal laws of the United States applicable therein. The Subscriber, in
its personal or corporate capacity and, if applicable, on behalf of each
beneficial or undisclosed purchaser for whom it is acting, irrevocably attorns
to the exclusive jurisdiction of the courts of the State of Nevada.

13. Survival

13.1            This Agreement, including, without limitation, the
representations, warranties and covenants contained herein, will survive and
continue in full force and effect and be binding upon the Issuer and the
Subscriber, notwithstanding the completion of the purchase of the Securities by
the Subscriber.

14. Assignment

14.1            This Agreement is not transferable or assignable.

15. Severability

15.1            The invalidity or unenforceability of any particular provision
of this Agreement will not affect or limit the validity or enforceability of the
remaining provisions of this Agreement.

--------------------------------------------------------------------------------

- 13 -

16. Entire Agreement

16.1            Except as expressly provided in this Agreement and in any
exhibit, agreement, instrument or other document attached hereto or contemplated
or provided for herein, this Agreement contains the entire agreement between the
parties with respect to the sale of the Securities and there are no other terms,
conditions, representations or warranties, whether expressed, implied, oral or
written, by statute or common law, by the Issuer or by anyone else.

17. Notices

17.1            All notices and other communications hereunder will be in
writing and will be deemed to have been duly given if mailed or transmitted by
any standard form of telecommunication, including email or other means of
electronic communication capable of producing a printed copy.  Notices to the
Subscriber will be directed to the address of the Subscriber set forth on page 2
of this Agreement and notices to the Issuer will be directed to it at the
address of the Issuer set forth on page 3 of this Agreement.

18. Counterparts and Electronic Means

18.1            This Agreement may be executed in any number of counterparts,
each of which, when so executed and delivered, will constitute an original and
all of which together will constitute one instrument.  Delivery of an executed
copy of this Agreement by email transmission, or other means of electronic
communication capable of producing a printed copy, will be deemed to be
execution and delivery of this Agreement as of the Closing Date.

19. Indemnity

19.1            The Subscriber will indemnify and hold harmless the Issuer and,
where applicable, its directors, officers, employees, agents, advisors and
shareholders, from and against any and all loss, liability, claim, damage and
expense whatsoever (including, but not limited to, any and all fees, costs and
expenses whatsoever reasonably incurred in investigating, preparing or defending
against any claim, lawsuit, administrative proceeding or investigation whether
commenced or threatened) arising out of or based upon any representation or
warranty of the Subscriber contained in this Agreement or in any document
furnished by the Subscriber to the Issuer in connection herewith being untrue in
any material respect, or any breach or failure by the Subscriber to comply with
any covenant or agreement made by the Subscriber to the Issuer in connection
therewith.











